Citation Nr: 0216668	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  98-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970, to include service in the Republic of Vietnam.  He is 
the recipient of several medals, including the Purple Heart 
and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied a claim of entitlement to 
service connection for PTSD and a skin disorder, and denied 
an increased rating for scars on the left thigh, residuals of 
shell fragment wounds.  The veteran submitted a notice of 
disagreement in December 1997, and after issuance of a 
statement of the case in December 1997, timely perfected an 
appeal to the Board in January 1998.

When this matter was first before the Board in November 1999, 
the case was remanded for further development on several 
issues.  By letter of May 2000, the veteran withdrew his 
appeal on the issues of an increased rating for scars, 
residuals of shell fragment wounds to the left thigh, and for 
a skin disorder.  The remaining issue of service connection 
for PTSD is now ready for adjudication.

The veteran testified before a hearing officer at the RO in 
March 2002.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The veteran participated in combat during his military 
service.

3. The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000..

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that the evidence compiled 
with respect to the claim does not point to the existence of 
any additional evidence that would be relevant to the claim, 
and the veteran has identified none that has not been 
requested or obtained by the RO.  By virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of the appeal, the veteran and his attorney have 
been advised of the laws and regulations governing the claim, 
and the basis for denial of the claim.  By a specific VCAA 
letter dated in March 2002, the veteran was notified of what 
evidence he needed to substantiate his claim.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  On remand, the 
veteran was afforded another medical examination, and the 
veteran and his representative have been given the 
opportunity to submit additional written argument.

Under the circumstances, the Board finds that the facts 
relevant to the claim have been properly developed, such that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.  There is no 
prejudice to him by appellate consideration of the claim at 
this time without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


Factual Background

The veteran is a combat veteran who was stationed in Saigon 
and various other locations during the Vietnam war.  In April 
1997, the veteran filed a claim of entitlement to service 
connection for post-traumatic stress disorder.  VA and 
private medical reports show that the veteran was treated and 
evaluated for various conditions after service, but these 
records do not show the presence of any psychiatric disorder, 
complaint or treatment.  Outpatient medical records from 
August 1996 to April 1997 are negative for any mental 
disorder.  The more salient medical reports with regard to 
the claim being considered in this appeal are discussed 
below.

In May 1997, the veteran was afforded a VA psychiatric 
examination, and the examiner noted that the veteran's claims 
file and medical records were not available for review.  The 
veteran reported rare nightmares of Vietnam that occurred 
about once a month.  He denied any avoidance of situations, 
or any psychogenic amnesia.  He did not report diminished 
interest in activities, feelings of detachment or restricted 
range of affect.  There was no sense of a foreshortened 
future.  He reported irritability and angry outbursts; and he 
was hypervigilant with an exaggerated startle response.  His 
appetite, sleep, concentration and energy level were normal.  
There was no difficulty concentrating or depression.

The examiner noted that the veteran was alert and oriented 
times four, pleasant and cooperative, relaxed and showed no 
anxiety when discussing Vietnam.  He denied suicidal or 
homicidal ideation, or any auditory or visual hallucinations.  
Thoughts were noted as linear and goal-directed, and speech 
was fluent with a normal rate and tone.  His mood was rated 
as 6/10 and affect was bright.  He was able to recall three 
out of three objects immediately and after five minutes.  
Abstract thinking was intact, and insight and judgment were 
noted as good.

The examiner opined that the veteran did not meet the 
criteria for PTSD because he showed no avoidance behavior or 
psychogenic amnesia specific to Vietnam, no diminished 
interest in activities or feelings of detachment from others.  
He was noted as having an anxiety disorder, not otherwise 
specified.  Symptoms were noted as mild, and he was 
functioning well socially and occupationally.  Diagnosis was 
Axis I - Anxiety Disorder, not otherwise specified, mild; 
Axis II - none; Axis III -status post head injury with loss 
of consciousness and no sequela.
In his substantive appeal VA Form 9, dated in January 1998, 
the veteran asserted that he has nightmares, flashbacks, 
avoidance of people, memories of his buddies killed in 
Vietnam, and that memories of combat situations where he had 
to kill the Viet Cong or be killed, were affecting his 
marriage and family.  In a September 1999 Written Brief 
Presentation, the veteran asserted that the May 1997 VA 
examination was inadequate, and that as a combat veteran he 
was exposed to life threatening stressors.  He stated that he 
has constant nightmares and flashbacks of traumatic events 
experienced in Vietnam, and trouble forgetting his buddies 
who were killed in Vietnam.

The case was remanded in November 1999, for further 
development.  In August 2000, the veteran withdrew his appeal 
on all remanded issues, except for service connection for 
PTSD.

The veteran underwent VA examination in October 2000 for 
PTSD.  He reported that he had no ongoing medical problems.  
The examiner noted that the veteran was punctual, 
appropriately dressed and neatly groomed.  He was 
cooperative, although he appeared lethargic and despondent.  
He reported that he had combat service in Vietnam, where he 
was trained to kill or be killed, and that after his return 
from Vietnam, he had actually pointed a gun at persons and 
fired shots.  He reported employment as a heavy equipment 
operator in a warehouse setting.

The veteran complained of occasional insomnia, when he is 
jumpy and irritable, and is upset by noises; loss of 
appetite, without significant weight gain or loss, and 
significant marital problems with his wife, which upset him.  
He stated that he was moody all the time, and reported 
hearing noises when working and seeing nothing there on 
checking.  He also reported that sometimes at home, he has 
the impression of seeing something when nothing is there.  
The examiner noted that the reports did not appear to be any 
sort of bonafide sensory distortion or even flashbacks.  The 
examiner further noted that there were no significant 
coherent experiences of full blown auditory or visual 
hallucinations, and the veteran denied any suicidal ideation 
or actual suicide attempts.  There was also no history of 
mental illness or psychological disorder.

The veteran reported being very argumentative and 
confrontational eight years ago, but indicated that he had 
tried to change his lifestyle, and wanted to relocate to seek 
a slower pace and less stress.  The examiner noted that the 
veteran was fairly depressed and self-pitying.  On 
examination, it was noted that the veteran had problems 
spelling, in doing serial subtraction problems he made one 
error going from 99 through 81, and he could not add serial 
sevens correctly beyond 28.  He recalled that when he was in 
Vietnam the president was John Kennedy.  He was able to 
recall two of three words after a brief interval, and had 
good interpretation of proverbs but below average 
interpretation of similarities.  Mental status assessment was 
that the veteran did not display significant disruption in 
cognitive functioning, although he performed slightly poorer 
than he did on a similar examination in his prior VA 
psychiatric examination.  He reported being active in church, 
and was able to talk to his pastor when he had a problem.  He 
also socialized with co-workers and members of his bowling 
team.

The examiner stated that the veteran did not report any 
significant posttraumatic stress disorder symptomatology.  
Apart from recollections of Vietnam when he was in a deep 
sleep, or remembering experiences from Vietnam from seeing 
persons engage in gunfire, he did not report any significant 
flashbacks, acute anxiety responses, avoidance responses, or 
hypervigilance.  The examiner noted the veteran acknowledged 
irritability, that he generally obtained no satisfaction or 
gratification out of life, and that he had a very stressful 
marriage.  He reported that he had not received any 
treatment, medication, or counseling.  Also, he and his wife 
had sought no intervention to improve matters.  Diagnoses 
were Axis I - Dysthymic disorder; Axis II - none; Axis III - 
By report, intermittent headaches, back pain and occasional 
pain residual to injured leg; Axis IV-marital discord; Axis V 
- 75.

In March 2002 before a hearing officer at the RO, the veteran 
testified to the effect that he had insomnia for about six 
hours at night, and nightmares about three times a week, 
which were also confirmed by testimony by his wife.  He 
reported that war movies brought back memories.  Social 
activities were bowling and working on cars to alleviate 
stress and to keep his mind busy.  He stated that he thought 
about Vietnam three or four times a day, and had intermittent 
bouts of anger.  He also testified that he has not been 
receiving regular treatment for his PTSD from either the VA 
or a private physician.  His wife also testified that he 
avoids dealing with problematic situations such as going to 
the doctor, and that he was short-tempered.
As to employment, he testified he operated heavy equipment 
and drove trucks, and also operated a part-time garage to 
keep his mind busy because he thought about Vietnam a lot.

PTSD

The issue before the Board is whether the veteran suffers 
from PTSD as a result of service.  In general, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  The 
regulation governing service connection for PTSD was revised 
in June 1999, effective from March 1997, and the revised 
version specifically requires the following three elements 
for service connection for PTSD: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).  Since the veteran filed 
his claim in April 1997, the revised regulations are 
applicable.

In the instant case, it is indisputable that the veteran was 
indeed exposed to significant stressors while serving in 
Vietnam.  Service records shows decorated combat service in 
Vietnam.  However, the first element in establishing service 
connection for PTSD under 38 C.F.R. § 3.304(f), that there be 
a conforming diagnosis of PTSD, is lacking in this case.

In this regard, the Board notes that the veteran's service 
medical records show no in service psychiatric disorder, and 
the record contains no mention of a psychiatric disorder 
until many years after service.  In his prior VA examination 
in May of 1997, the examiner opined that he did not meet the 
criteria for PTSD, and the veteran asserted that the 
examination was inadequate.  The veteran was then re-examined 
by a different examiner in October 2000.  That examiner noted 
a detailed account of the veteran's medical history and 
symptomatology, and found no significant symptomatology 
warranting a diagnosis of PTSD.

After carefully considering the evidence of record, and the 
veteran's testimony and statements, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  The Board accepts the most 
recent VA examination as being the most probative medical 
evidence on the subject, as it reflected review of the 
veteran's medical history and complaints, and contained 
detailed rationale for the medical conclusion.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  Although the veteran 
testified in March 2002 to insomnia, nightmares and memories 
of Vietnam, he has provided no competent medical evidence 
that he has PTSD.  Additionally, he also testified that he 
has not sought and receives no treatment for his asserted 
PTSD symptoms, either from VA or from a private physician.

The Board has also considered the veteran's written 
statements that he currently suffers from PTSD as a result of 
service.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  Since the record does not reflect 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of PTSD, his lay statements are of no probative 
value.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  As a 
layperson, his own statements of medical diagnosis, 
causation, or opinion are not competent medical evidence.  
See also Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In light of the above, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

